DETAILED ACTION
Amendment received 24 November 2020 is acknowledged.  Claims 1-20 are pending and have been considered as follows.
Allowable Subject Matter
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 24 November 2020 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 6-7 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments (page 7-9 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amendments and Applicant’s arguments, the prior art rejections are not maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Merlet (US Patent No. 5,053,687), Radke (US Patent No. 5,223,776), Tanikawa (US Patent No. 5,651,574), Rosenberg (US Patent No. 5,623,582), Jensen (US Patent No. 5,800,423), Madhani (US Patent No. 5,807,377), Roy (US Pub. No. 2003/0053901), Green (US Pub. No. 2003/0176948), and Quaid (US Pub. No. 2004/0024311) disclose instrument control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664